Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Instant claims 1-4, 6-14, 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-14, 16-19 of U.S. Patent No. 11,056,127. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claims 1-4, 6-14, 16-19 are to be found in patent claims 1-4, 6-14, 16-19 (as the application claims 1-4, 6-14, 16-19 fully encompasses patent claims 1-4, 6-14, 16-19).  The difference between the application claims 1-4, 6-14, 16-19 and the patent claims 1-4, 6-14, 16-19 lies in the fact that the patent claims include more elements and are thus more specific.  Thus the invention of claims 1-4, 6-14, 16-19 of the patent is in effect a “species” of the “generic” invention of the application claims 1-4, 6-14, 16-19.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1-4, 6-14, 16-19 are anticipated by claims 1-4, 6-14, 16-19 of the patent, they are not patentably distinct from claims 1-4, 6-14, 16-19 of the patent.
Additionally, instant claims 5, 15, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 15, and 20 of U.S. Patent No. 11,056,127 in view of Kuusama (US 6332026 B1).
Instant claim 5, 15 and 20 do not describe, but Kuusama describes wherein the device lacks a subwoofer ((Col 5 ll 9-14) When analog bass channel is directed to large speakers instead of the missing subwoofer speakers, switches 10, 11 and 12 of FIG. 3 are used to direct the bass channel for summing in left and right front channel 17 and 18, surround channel 20 or center channel 21 depending on which speakers of these are large.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in claims 5, 15, and 20 of US Patent No 11,056,127 a system, medium, and method wherein the device lacks a subwoofer and wherein the bass channel is directed to large speakers that are present instead of the missing subwoofer, as taught by Kuusama, in order to improve the sound quality of systems that lack subwoofers.
Please see the claim mapping below for claims 1-20, where the bolded limitations indicate the identical limitations in the issued patent.












Claim
Instant
Issued Patent 11,056,127 B2.
1
A device, comprising:

a processing system including a processor; and 

a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 

determining parameters for adapting audio in content to the device, wherein the parameters are based on semantic metadata embedded in the content; 




based on a determination that a first semantic in the semantic metadata 
corresponds to audio output at a particular frequency range and that the device lacks a capability to produce the audio output at the particular frequency range, defining an instruction for controlling a vibration mechanism of the device to provide a vibration effect; and 





during rendering of the content, causing, based on the instruction, the vibration mechanism to provide the vibration effect as a substitute for the audio output at the particular frequency range.
A device, comprising: 

a processing system including a processor; and 

a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 

determining parameters for adapting audio in content to the device, wherein the device renders the content, and wherein the parameters are based on semantic metadata embedded in the content; 


based on a determination that a first semantic of a plurality of semantics in the semantic metadata corresponds to audio output at a particular frequency range and that the device lacks a capability to produce the audio output at the particular frequency range, defining an instruction for controlling a vibration mechanism of the device to provide a vibration effect; 

adapting the audio in the content based on the parameters; and 

rendering the content, as adapted by the parameters, to represent-a the plurality of semantics in the semantic metadata, wherein the rendering the content includes causing, based on the instruction, the vibration mechanism to provide the vibration effect as a substitute for the audio output at the particular frequency range.
2
The device of claim 1, wherein the parameters represent a plurality of semantics in a game context, environment context, or a combination thereof.
The device of claim 1, wherein the parameters represent the plurality of semantics in a game context, environment context, or a combination thereof.
3
The device of claim 1, wherein the parameters are determined from external device models that are specific to the device.
The device of claim 1, wherein the parameters are determined from external device models that are specific to the device.
4
The device of claim 1, wherein the operations further comprise receiving feedback from a user, wherein the feedback rates the rendering.
The device of claim 1, wherein the operations further comprise receiving feedback from a user, wherein the feedback rates the rendering.
5
The device of claim 1, wherein the device lacks a subwoofer.
The device of claim 1, wherein the operations further comprise receiving a preference for a new adaptation of the content from a user.
6
The device of claim 1, wherein the processing system comprises a plurality of processors operating in a distributed processing environment.
The device of claim 1, wherein the processing system comprises a plurality of processors operating in a distributed processing environment.
7
The device of claim 1, wherein the adapting modifies the audio according to pitch, cadence, tempo, key, spectral signature, or a combination thereof.
The device of claim 1, wherein the adapting modifies the audio according to pitch, cadence, tempo, key, spectral signature, or a combination thereof.
8
The device of claim 1, 
wherein the adapting manipulates the audio using audio processing algorithms, wherein the operations further comprise performing an analysis of input signals obtained via a microphone of the device, determining, based on the analysis, that an initial adaptation of the audio based on the parameters satisfies a condition, and defining an adjustment parameter responsive to the determining that the initial adaptation of the audio based on the parameters satisfies the condition, and wherein the adapting the audio is further based on the adjustment parameter.
The device of claim 1, 
wherein the adapting manipulates the audio using audio processing algorithms, wherein the operations further comprise performing an analysis of input signals obtained via a microphone of the device, determining, based on the analysis, that an initial adaptation of the audio based on the parameters satisfies a condition, and defining an adjustment parameter responsive to the determining that the initial adaptation of the audio based on the parameters satisfies the condition, wherein the adapting the audio is further based on the adjustment parameter.
9
The device of claim 1, wherein the adapting modifies the audio according to performance semantics.
The device of claim 1, wherein the adapting modifies the audio according to performance semantics.
10
The device of claim 1, wherein the adapting modifies the audio to accommodate available resources on the device.
The device of claim 1, wherein the adapting modifies the audio to accommodate available resources on the device.
11
A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: 



determining instructions for manipulating audio in content, wherein the instructions are based on semantic metadata embedded in the content; 

based on a first determination that a first semantic in the semantic metadata corresponds to audio output at a particular frequency and based on a second determination that a device for rendering the content lacks a capability to produce the audio output at the particular frequency, defining a parameter for controlling a vibration mechanism of the device to provide a vibration effect; and 












sending the parameter to the device to cause the vibration mechanism of the device to provide the vibration effect as a substitute for the audio output at the particular frequency.
A machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: 



determining instructions for manipulating audio in content, wherein the instructions are based on semantic metadata embedded in the content; 

based on a first determination that a first semantic of a plurality of semantics in the semantic metadata corresponds to audio output at a particular frequency range and based on a second determination that a device for rendering the content lacks a capability to produce the audio output at the particular frequency range, defining a parameter for controlling a vibration mechanism of the device to provide a vibration effect; 

modifying the audio in the content based on the instructions to represent-a the plurality of semantics in the semantic metadata, thereby creating modified content; and 


sending the modified content to-a the device for rendering, wherein the sending the modified content includes 

sending the parameter to the device to cause the vibration mechanism of the device to provide the vibration effect as a substitute for the audio output at the particular frequency range.
12
The non-transitory machine-readable medium of claim 11, 

wherein the processing system comprises a plurality of processors operating in a distributed processing environment.
The machine-readable medium of claim 11, 

wherein the processing system comprises a plurality of processors operating in a distributed processing environment.
13
The non-transitory machine-readable medium of claim 11, 
wherein the instructions are determined from external device models that are specific to the device.
The machine-readable medium of claim 11, 
wherein the instructions are determined from external device models that are specific to the device.
14
The non-transitory machine-readable medium of claim 11, 

wherein the operations further comprise receiving feedback from a user, and wherein the feedback rates the rendering.
The machine-readable medium of claim 11, 

wherein the operations further comprise receiving feedback from a user, wherein the feedback rates the rendering.
15
The non-transitory machine-readable medium of claim 11, 

wherein the device lacks a subwoofer.
The machine-readable medium of claim 11, 

wherein the operations further comprise receiving a preference for a new adaptation of the content from a user.
16
The non-transitory machine-readable medium of claim 11, 

wherein the manipulating modifies the audio according to pitch, cadence, tempo, key, spectral signature, or a combination thereof.
The machine-readable medium of claim 11, 

wherein the modifying modifies the audio according to pitch, cadence, tempo, key, spectral signature, or a combination thereof.
17
A method, comprising: 

determining, by a processing system of a device including a processor, instructions for manipulating audio in content, wherein the instructions are determined based on semantic metadata embedded in the content; 

responsive to a determination that a first semantic of a plurality of semantics in the semantic metadata corresponds to audio output at a particular frequency range and that the device lacks a capability to produce the audio output at the particular frequency range, defining, by the processing system, a parameter for controlling a vibration mechanism of the device to provide a vibration effect; and 









during rendering of the content, causing, by the processing system and based on the parameter, the vibration mechanism to provide the vibration effect as a substitute for the audio output at the particular frequency range.
A method, comprising: 

determining, by a processing system of a device including a processor, instructions for manipulating audio in content, wherein the instructions are determined based on semantic metadata embedded in the content; 

responsive to a determination that a first semantic of a plurality of semantics in the semantic metadata corresponds to audio output at a particular frequency range and that the device lacks a capability to produce the audio output at the particular frequency range, defining, by the processing system, a parameter for controlling a vibration mechanism of the device to provide a vibration effect; 

modifying, by the processing system, the audio in the content based on the instructions; and rendering, by the processing system, the content, wherein the audio modified by the instructions represents-a the plurality of semantics in the semantic metadata, and 


wherein the rendering includes causing, based on the parameter, the vibration mechanism to provide the vibration effect as a substitute for the audio output at the particular frequency range.
18
The method of claim 17, wherein the manipulating modifies the audio in pitch, cadence, tempo, key, spectral signature, or a combination thereof.
The method of claim 17, wherein the audio is modified in a pitch, cadence, tempo, key, spectral signature, or a combination thereof.
19
The method of claim 17, wherein the instructions relate to audio processing algorithms.
The method of claim 17, wherein the modifying manipulates the audio using audio processing algorithms.
20
The method of claim 17, wherein the device lacks a subwoofer.
The method of claim 17, wherein the modifying manipulates the audio according to performance semantics.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. SATOH (US 20200090645 A1) teaches ”[0045] In this case, the scenario searching section 15 detects the above scenario in a case where the scenario searching section 15 (i) determines, from (a) a result of voice recognition of an input sentence and (b) a result of morphological analysis of the input sentence, that the input sentence satisfies the input sentence condition and (ii) determines, from the dialogue history DB 22, the node DB, and the node link DB, that the input sentence also satisfies the memory condition. For example, in a case where a user says “An apple is red”, it is determined, from a result of voice recognition and a result of morphological analysis, that an input sentence related to that speech from the user belongs to the category “fruit and processed fruit” and contains “red”. That is, the scenario searching section 15 determines that the above input sentence satisfies the input sentence condition of the above scenario. In a case where the dialogue history DB 22 stores a sentence “a strawberry is red” in this case, the scenario searching section 15 determines, from the node DB and the node link DB, that a word belonging to the category “fruit and processed fruit” and “red” are linked to each other. That is, the scenario searching section 15 determines that the input sentence also satisfies the memory condition of the above scenario. Thus, the scenario searching section 15 detects this scenario in the scenario DB 23. Then, the response sentence forming section 16 inserts, in a part <mNode1> of the template of that scenario, “strawberry”, which is a word that has been detected during the determination of the memory condition (a word that belongs to the category “fruit and processed fruit” and is linked to “red” in the node link DB). This results in formation of a response sentence “A strawberry is also red.” In a case where the dialogue history DB 22 further stores a sentence “A cherry is red.”, it is also possible to form a response sentence “A cherry is also red.” In a case where a plurality of words that can be inserted in the part <mNode1> are detected, it can be determined in advance how to determine a word to be inserted in that part.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATHAR N PASHA whose telephone number is (408)918-7675. The examiner can normally be reached on Monday-Thursday Alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATHAR N PASHA/Examiner, Art Unit 2657   

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657